                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

GREAT AMERICAN E&S INSURANCE                       )
COMPANY,                                           )
                                                   )
               Plaintiff/Counter-Defendant,        )
                                                   )
               v.                                  )   No. 17 C 6658
                                                   )
POWER CELL LLC, d/b/a ZEUS                         )   Judge Rebecca R. Pallmeyer
BATTERY PRODUCTS,                                  )
                                                   )
                Defendant/Counter-Plaintiff.       )

                             MEMORANDUM OPINION AND ORDER

       Power Cell, LLC, d/b/a/ Zeus Battery Products (“Zeus”) is a battery manufacturer. In this

lawsuit, Zeus’s insurer, Plaintiff Great American E & S Insurance Company, seeks a declaration

that it has no duty to provide a defense to Zeus in a suit filed against Zeus by one of its customers,

Spring Windows Fashions LLC. Both sides seek summary judgment on a number of issues. For

the reasons that follow, the court concludes that Great American has a duty to defend Zeus in the

Spring Windows lawsuit and this duty extends to Zeus’s affirmative claims.

                                               FACTS

       Though Great American formally objects to many the statements in Zeus’s Rule 56.1

statement, the facts of this case are largely undisputed. 1 Great American is an insurance

company formed in Delaware with its principal place of business in Ohio. (Great American’s

Response to Zeus’s LR 56.1 Statement [47] (“GA 56.1 Resp.”) ¶ 1.) Zeus is an Illinois limited

liability company whose members are Illinois citizens and whose principal place of business is in

Illinois. (Id. ¶ 2.) The origin of the parties’ dispute is a product recall on the part of Spring Window

Fashions, LLC (“SWF”), a business that sells battery-operated window shades and coverings in

the United States.     See generally Power Cell LLC v. Spring Window Fashions, LLC, No.


       1
                To many of Zeus’s Rule 56.1 Statements, Great American responds by saying that
it does not dispute.
17 C 4382, 2018 WL 1911765 (N.D. Ill. April 23, 2018) (Leinenweber, J.) After some customer

complaints about the window shades, SWF initiated the recall, assigning blame for the window

shade failures to the Zeus batteries.

       Zeus believes the window products’ failure was a product of a design flaw in the SWF

product, and that SWF’s false recall notices have harmed Zeus’s reputation in the industry. 2018

WL 1911765, *1. When Zeus sued SWF, seeking recovery for the alleged misrepresentations

under various theories, SWF counterclaimed, alleging breaches of warranty and negligence and

demanding indemnification for the cost of replacing the batteries in the window products. (GA

56.1 Resp. ¶ 5; Answer and Counterclaim of Spring Window in 17 C 4382, Exhibit B to Complaint

[1-2].) In the lawsuit before this court, Zeus seeks a declaration that its insurer, Defendant Great

American, is liable to provide coverage for losses SWF is seeking to recover from Zeus.

       A.      SWF Reports of Battery Performance Issues

       In September 2016, March 2016, July 2016, and August 2016, Zeus and SWF entered

into a series of purchase orders in which Zeus, a private labeler of batteries, supplied SWF with

AA lithium ion batteries for use in SWF’s motorized window shade products. (GA 56.1 Resp.

¶¶ 6, 7.) On June 7, 2016, a customer of one of the retail stores that distribute SWF’s products

complained about a problem involving the batteries for one of those products; the customer

reported that one of the battery tubes was so hot that it almost burned his hands, and the batteries

inside were charred and melted. (Id. ¶ 8; Incident Report, Exhibit H to GA 56.1 Resp.) SFW

prepared an incident report about the June 7 complaint, but did not immediately notify Zeus. (Id.

¶ 9; Incident Report, 6/7/2016 , Exhibit H to GA 6.1 Resp.)

       Four more complaints followed. For the first two of these, in September 2016, SWF again

prepared incident reports, but did not notify Zeus. (Id. ¶ 11.) Zeus did receive reports concerning

two more incidents, the first in November 2016 and another in February 2017. (Id.) Zeus

contends that the report it received on November 11, 2016 did not identify the “subject battery”

as the cause of the incident (Zeus Local Rule 56.1 Statement (“Zeus 56.1 Stmt.”) [18] ¶ 12), but

                                                 2
in the e-mail message Zeus cites, SWF described “a very serious incident with Zeus batteries”

resulting in “damages depicted in the attached photos.” (Nov. 11, 2016 e-mail message from

Keith Carlson, Exhibit 1 to Decl. of Mills Rendell [19], at 6.) The message stated, further, that

SWF was “very concerned” about “safety and liability” issues, as well as SWF’s own reputation.

(Id.) The message noted that this was the “fourth major concern [SWF had] had with Zeus

batteries in about a month,” the other three involving “leaking batteries,” and that “all indications”

concerning testing of the SWF product suggested “a catastrophic battery failure.” (Id. at 7.) The

court concludes that Zeus was in fact on notice as of November 2016 that its batteries were

involved in a product failure.

       Great American insists that Zeus knew this as early as June 2016 (GA 56.1 Resp. ¶ 12),

but the materials Great American cites do not support this assertion. The June 1, 2016 e-mail

message Great American cites is an internal exchange at SFW describing a complaint from a

customer of a leaking battery; there is no indication that Zeus batteries were identified in any such

complaint. Keith Carlson of SWF forwarded the exchange to Gina Galante at Zeus, requesting

that Zeus, like a competitor battery source, provide SFW with a “no leak guarantee.” (June 1,

2016 Carlson e-mail, Exhibit C to GA 56.1 Resp.; Galante Dep., Exhibit A to GA 56.1 Resp. at

50:8-22.)

       On June 13, 2016, Herb Holmstedt and Bert Olsen of Zeus met with six representatives

of SWF. (Holmstedt Memo, June 13, 2016, Exhibit B to GA 56.1 Add’l.) According to a memo

prepared by Holmstedt after the meeting, the parties met “to review patent concerns, discuss the

recent battery quality issues, the battery leak warranty and new programs,” with patent concerns

being the “top priority.” (Id.) The three quality issues identified in Holmstedt’s memo were one

“battery that a customer claimed leaked” a set of batteries that were “dead on arrival”—that is,

they did not function; and a recent complaint about a “melting case.” (Id.) The memo notes that

it was not clear that Zeus was the source of the battery that had leaked. (Id.) At the conclusion

of the meeting, Zeus agreed to provide SWF with “a copy of the battery leak test that the products

                                                  3
underwent” at the direction of the battery manufacturer’s sales agent, as well as its standard

warranty and a “no leak” guarantee. (Id. at 31:23-32:5; 33:17-34:3.) SWF also planned to conduct

its own leak test. (Holmstedt Memo at 2.)

       In a June 15, 2016 e-mail, Zeus engineer Kevin Oh notified Zeus’s Director of Sales that

Oh wanted to “receive the battery(s) with quality issue for us to evaluate and provide some

feedback, given that batteries were from ZEUS.” (Kevin Oh e-mail, June 15, 2016, Exhibit I to

GA 56.1 Resp.) Zeus asserts, however, that after the June 13, 2016 meeting, SWF “never

provided Zeus with any further information concerning the leaking battery, the batteries with short

life [or] the melting case.” (Galante Declaration, Exhibit A to Zeus Response to GA 56.1 Add’l.)

In particular, SWF never advised that Zeus was the source of any of the returned batteries, or

that any Zeus battery was the cause of any failure. (Galante Dep. 31:23 – 35:24.) As a result,

Zeus asserts, Zeus did not engage in any “follow up” with SWF on these issues. (Zeus Resp. to

GA 56.1 Add’l. ¶ 5.)

       In an August 8, 2016 e-mail, Joe Weibler of SWF forwarded photos of damaged batteries.

(Weibler e-mail, Aug. 8, 2016, Exhibit J to GA 56.1 Resp.) Ms. Galante acknowledged in her

deposition that photos attached to the message are of “Zeus batteries,” and show “leaking

batteries.” (Galante Dep. 73:1-4.) The message states that SWF had “some serious concerns

about product reliability/durability and its potential impact on [SWF’s] final product.” (Id. 72:9-

73:12.) The e-mail also advised that Ms. Galante could expect to receive “additional input and

questions.” (Weibler E-mail, Aug. 6, 2016, Exhibit J to GA 56.1 Resp.) Ms. Galante testified that

to her knowledge, there was no further word from SWF; and although “a leaking battery [has] the

potential to cause damage,” batteries are not always the cause of problems with products in which

they are installed, so she was not concerned by the photos in the absence of a formal incident

report. (Id. 75:14-76:18; 79:12-80:2.)

       As noted, in November 2016, SWF told Zeus about an incident with the Zeus batteries in

a Menard’s store display and claimed a “catastrophic battery failure.” Zeus received formal

                                                4
incident reports on that date as well. (Galante Dep., 86:16-19.) On receipt of the November 11,

2016 e-mail, Zeus arranged for its Chief Technology Officer, Peter Foret, and a sales

representative, Bert Olson, to meet with SWF personnel. (November 11, 2016 e-mail from Gina

Galante, Exhibit 2 to Rendell Decl. [19], at 9.) Until that date, SWF had never refused to accept

any shipment of Zeus batteries, had never refused to pay an invoice from Zeus, and had never

requested a refund from Zeus. (GA Resp. ¶ 15.) In an internal e-mail, Brad Rendell of Zeus asked

his colleagues, “What is the story? Is this misuse by the customer or bad batteries? Is this the

first time we have heard about these issues? What about the June 7th issue?” (Brad Rendell e-

mail, November 13, 2016, Exhibit K to GA 56.1 Resp.)

       The following day (November 14, 2016), SWF advised Zeus by e-mail that SWF had

“quarantined some set level of inventory,” claiming it was “defective.” (Galante Dep., 199:2-3,

200:2-3.) Zeus was of the view that the damage resulted from customer misuse—specifically,

placement of batteries in the wrong position, referred to as “reverse polarity”—that was

remediable by way of a “battery pack configuration.” (Id. at 91:3-19.) Zeus suggested such a

“temporary fix” in a conference call on November 16.          (Id. at 95:2-5; 96:8-17; 97: 9-20.)

Specifically, Zeus proposed a configuration in which eight batteries would be placed in custom

battery pack assemblies, so that there could be no “reverse polarity.” (Id. at 96:5-97:24.) Zeus

also pressed the proposal in e-mails to SWF, noting Zeus’s belief that “the batteries are not at

fault if installed properly.” (Rendell e-mail Dec. 1, 2016, Exhibit D to AG 56.1 Resp. [19] at 15.)

SWF never accepted this proposal, which Zeus believed would have remedied a problem that, in

Zeus’s view, is a defect in the SWF product design. (Galante Dep. 124:3-16; Bert Olson e-mail,

Nov. 16, 2016, Exhibit D to AG 56.1 Resp.) Zeus also suggested a follow-up meeting, but SWF

declined. (Id. 101:20-102:4; 106:10-16.) Galante believes that SWF sought to target Zeus

batteries as the cause of defect in an effort to minimize SWF’s own liability and reduce the scope

of any resulting recall. (Id. 125:1-17.) In eliminating Zeus as a supplier and instead purchasing



                                                5
batteries from Zeus’s competitor, Galante believed, SWF was “throwing Zeus ‘under the bus’” but

not correcting the problem in SWF’s own faulty product design. (Id. 159:6-20.)

       Alarmed by SWF’s communications, Zeus turned to its battery manufacturer and

engineers. In a November 17, 2016 e-mail, Peter Foret of Zeus warned the supplier, “We are

afraid that our customer [SWF] will take us and you to court and sue for possible damages.”

(Peter Foret e-mail, Nov. 17, 2016, Ex. D to GA 56.1 Resp.). Zeus personnel acknowledged that

both Zeus and SWF were concerned that “this [a battery failure] could happen again.” (Bert Olson

e-mail Nov. 17, 2016, Exhibit D to GA 56.1 Resp.) Also on November 17, Zeus asked its battery

supplier to “perform a Failure Analysis on the rejected units” to determine the cause of the failure

and potential corrective action. (Peter Foret e-mail Nov. 17, 2017, Exhibit L to GA 56.1 Resp.)

On November 19, 2016, as Zeus was poised to make additional shipments, SWF cancelled its

order “for the time being.” (Taylor Dalzin e-mail, Exhibit F to Zeus Resp. to GA 56.1 Add’l.) In a

set of internal e-mails dated November 20, 2016, Zeus noted the possibility that “this is going to

cost us the account as well as possible law suits.” (Mills Rendell e-mail, Nov. 20, 2016, Ex. L to

GA 56.1 Resp.)

       On November 29, 2016, SWF cancelled its existing order for more inventory. (Id. 106:17-

107:14.) Zeus responded the following day: On November 30, 2016, Mills Rendell sent a letter

to SWF in which he pointed out that the Zeus batteries had been tested extensively and complied

with all relevant safety standards. (Mills Rendell letter, Nov. 30, 2016, Exhibit G to Zeus Resp. to

AG 56.1 Add’l.) Rendell noted that Zeus and the battery manufacturer had “analyzed the incident”

(presumably a reference to the “catastrophic battery failure” in a display at a Menard’s store) and

had identified one potential cause: “reverse polarity insertion of a single battery cell.” (Id.) He

noted that the SWF design allowed for operation of the product even when the battery was

installed improperly, which Zeus contends is inconsistent with industry safety standards.

       On December 8, 2016, Zeus heard from Cuyler Cunningham for the first time; he is SWF’s

Executive Director for Global Procurement, and had not been Zeus’s contact person before then.

                                                 6
(Id. 110:9-111:13.) In a December 8, 2016 e-mail message, Cunningham notified Zeus that SWF

would be replacing all of the Zeus batteries in any of its customer displays and expected Zeus to

reimburse SWF for the cost of doing so ($119,165). (Cunningham e-mail Dec. 8, 2016, Exhibit 3

to Rendell Decl. [19], page 19 of 48.) Cunningham advised, further, that SWF would be returning

$132,978 of inventory to Zeus. (Id.) Cunningham added that SWF still wanted to “give Zeus the

opportunity to demonstrate” the quality of the batteries and that SWF was “willing to work with

[Zeus] to requalify your product.” (Id.)

       After consulting with counsel (Mills Rendell e-mail, Dec. 9, 2016, Exhibit M to GA 56.1

Resp.), Zeus’s President Mills Rendell responded by “unequivocally reject[ing]” SWF’s contention

that the batteries were defective. In an e-mail response to Cunningham, Rendell noted that SWF’s

design allowed the SWF product to operate regardless of whether or not the batteries are installed

correctly and asserted that it was this misuse of the Zeus product and the SWF defective design,

not the Zeus batteries, that caused the failure. (Rendell E-mail Dec. 9, 2016, Exhibit 3 to Rendell

Decl. [19] at 18 of 48.) 2 Rendell notified SWF that Zeus is “not liable for any proper [sic] damage

and/or personal injury caused by your misuse of our product,” would not accept return of its

inventory, and expected SWF to pay for the battery orders. (Id.)

        Zeus explained its position in more detail in a message from its Director of Sales, Herb

Holmstedt, to Cuyler Cunningham: “The issue is not with the cells, the ZEUS cells are good. The

issue is with the cells being installed backwards in the SWF application.” (Herb Holmstedt e-mail,

Dec. 20, 2016, Exhibit N to GA 56.1 Resp.) That backward installation is possible at all is, in

Zeus’s view, a design error, recognized as such “throughout the industry.” (Id.) The next day,


       2
                In her post-deposition declaration, Gina Galante asserts that Zeus tested the SWF
products after the communication from SWF on November 11 and determined that the SWF
product design allowed the product to operate even when the batteries were installed incorrectly.
(Galante Decl., Exhibit A to Zeus Resp. to GA 56.1 Add’l., ¶ 21.) Ms. Galante says this is a design
flaw referred to as “reverse-polarity” that violates industry standards. (Id. ¶¶ 22, 23.) She asserts,
further, that “Zeus informed SWF promptly, at least as early as November 30, 2016, that it
believed the cause of the incidents was improper reverse-polarity installation of the Zeus
batteries.” (Id. ¶ 25.)

                                                  7
Holmstedt suggested to Mills Rendell that Zeus’s attorney “send [SWF] a letter so they know . . .

we’re serious about fighting this.” (Holmstedt e-mail Dec. 21, 2016, Exhibit O to GA 56.1 Resp.)

There was no meaningful response from SWF. On January 26, 2017, Holmstedt sent an e-mail

to Zeus personnel in which he said that Zeus is a “small company” and had “done nothing wrong,”

had provided batteries “of top quality,” and believed SWF should pay the outstanding invoices

and accept shipment of the rest of its order. (Holmstedt e-mail, Exhibit C to Zeus Resp. to GA

56.1 Add’l.) On that same day, Mills Rendell advised Holmstedt in an e-mail that Zeus “need[ed]

to prepare for litigation.” (Mills Rendell e-mail Jan. 26, 2017, Exhibit P to GA 56.1 Resp.)

       Zeus received a more substantive response from Cunningham on January 31, 2017.

Cunningham rejected Zeus’s theory that the SWF design was at fault for battery failures; he noted

that SWF had used batteries from other suppliers for ten years in SWF products of the same

design but had not experienced such catastrophic failures, despite the likelihood that some of

those competitors’ products had also been installed backward. (Cuyler Cunningham e-mail,

Jan. 31, 2017, Exhibit Q to GA 56.1 Resp.) Cunningham concluded that SWF would “treat Zeus’s

products as non-conforming” and would “not make further payment to Zeus,” instead returning

inventory in its possession. (Id.)

       B.      Notice to Great American

       Zeus first discussed the issue of insurance coverage with counsel on February 22, 2017.

(Galante Dep., at 187:9-24.) Specifically, Zeus contacted its attorney, Robert Rosenfeld, whose

web site identifies his focus as real estate law, but who also practices in the areas of commercial

litigation, technology law, and business law. (Rosenfeld Web Site, Exhibit D to GA Resp. to Zeus

Add’l.) Zeus consulted with an insurance agent, Mike Bulow, that same day. (Galante Dep. at

188:4-18.) Galante explained that until that time, Zeus had “very, very little to zero information”

and that “there wasn’t an issue to discuss with the insurance broker.” (Id. 189:3-17.) Galante

continues to believe that SWF’s design was the reason for the failures (id. 190:7-21), and that it

is not necessary to “alert the insurance company every time a customer calls in with a complaint

                                                 8
that their battery is not working.” (Id. 192:9-13.) Galante pointed out that as of November and

December, SWF had not requested that Zeus reimburse it for damage (id. 194:7-17), and that

Zeus was awaiting feedback and test data from SWF. (Id. 194:18-195:8.)

       SWF’s Senior Vice President, John Comerford, followed up on February 24, 2017,

announcing in a certified mail letter that SWF had initiated a recall of its products, and making a

formal demand that Zeus indemnify it for all costs relating to the recall and “any other incidents

involving the Zeus Batteries.” (Comerford letter, Feb. 24, 2017, Exhibit 4 to Rendell Decl. [19],

page 21 of 48.) Comerford’s letter stated that SWF had “seen no evidence that the incidents

described” in earlier correspondence “were caused by anything other than an unidentified latent

defect in the Zeus Batteries.” (Id.) Four days later, on February 28, 2017, Zeus sent its insurer,

Plaintiff Great American, a copy of SWF’s initial report to the Consumer Product Safety

Commission, dated February 21, 2017, as well as the February 24, 2017 letter notifying Zeus of

the product recall and demanding indemnification. (GA 56.1 Resp. [47] ¶ 19.) Great American

acknowledged receipt of the claim but declined to provide a defense. (Id.)

       C.      Litigation with SWF

       On May 8, 2017, Zeus sued SWF in the Circuit Court of Cook County, alleging violations

of Illinois law and seeking a declaration that the batteries it provided to SWF were in fact safe

products and were not the cause of the incidents leading to a recall. (Id. ¶ 20.) Zeus had never

before filed a lawsuit against any other company. (AG Resp. to Zeus Add’l. ¶ 10.) Zeus furnished

a copy of the complaint to Great American on June 12, 2017. (GA 56.1 Resp. [47] ¶ 20.) SWF

removed the case to this court and filed a counterclaim in which it alleges that there were defects

in the Zeus batteries resulting in “at least five occasions” in which the batteries “exploded, leaked,

caught fire, suffered a catastrophic deconstruction or otherwise malfunctioned while installed in a

motorized window shade manufactured by SWF.” (Answer and Counterclaim [14] in Docket No.

17 C 4382, ¶ 15.) Specifically, SWF identified these incidents:



                                                  9
   •   On June 7, 2016, a customer of Lowe’s reported problems with the operation of an
       SWF Product, asserting that one of the battery tubes was so hot that it almost
       burned his hands and the batteries inside were charred and melted.

   •   On September 1, 2016, a customer of Diane’s Draperies reported that a battery
       case exploded and that a window shade provided by SWF would no longer
       operate.

   •   On September 21, 2015, a customer of MJ Distributors reported that the batteries
       in an SWF shade leaked and damaged the case and window casing.

   •   On November 10, 2016, Menards reported that one or more batteries in an SWF
       product had a catastrophic deconstruction as a result of venting.

   •   On February 16, 2017, a customer of Gotcha Covered reported that the motorized
       blind it had purchased from SWF caught on fire and caused property damage and
       that two of the batteries had exploded after falling from the melted window shade.

Answer [14] in Docket No. 17 C 4382 ¶¶ 26, 28, 30, 32, 34. SWF’s counterclaim against Zeus in

the underlying litigation seeks damages in the amount of $130,000 for the cost of the Zeus

batteries; $115, 000 to replace the defective batteries; and at least $1,000,000 in costs relating to

the recall. (GA 56.1 Resp. [47] ¶ 32.)

       SWF filed the Counterclaim on July 5, 2017; Zeus tendered it to Great American for

defense on July 14, 2017. (Id. ¶ 34.) On September 15, 2017, Great American denied coverage

and instituted this declaratory judgment suit. (Id. ¶ 35.) It is undisputed that Great American has

a duty to defend Zeus against any lawsuit seeking damages for “property damage” caused by an

occurrence,” and that “property damage” is defined to include “physical injury to tangible property.”

(Id. ¶ 33; see also the Policy, Exhibit C to the Complaint [1] at § I, Coverage A, Paragraph 1.a.)

What is disputed is whether these allegations in the underlying complaint constitute claims of

“property damage” within the meaning of the GA insurance policy.

       D.      Coverage Dispute

       In January 2018, Zeus’s insurance agent received a “Policy Loss Report” from Great

American and provided it to Zeus. The Policy Loss Report shows that Great American had

assigned a claim number (AXXXXXXXX) to the Counterclaim filed by SWF against Zeus. (GA



                                                 10
Resp. to Zeus Add’l. ¶ 1.) The Policy Loss Report includes the following entries in the column for

“Loss Description”:

                 PROPERTY DAMAGE:
                 LAWSUIT ALLEGES INSURED[’]S
                 BATTERIES ARE DEFECTIVE

                 PROPERTY DAMAGE:
                 ALLEGES THAT BATTERY
                 OPERATED SHADES CAUGHT
                 FIRE AND DAMAGED

(Id. ¶ 2, 3; Policy Loss Report, Exhibit 2 to Galante Decl.) As “Total Incurred,” the report lists

$104,800.00 for the first of these entries, and $40,645.36 for the second, resulting in a “Total for

Policy” of $145,445.36. (GA Resp. to Zeus Add’l. ¶ 4; Policy Loss Report.) On January 23, 2018,

Great American advised Zeus by letter that it had paid $12,933.24 for losses and $27,535.72 for

expenses on the Ritchie Claim, No. AXXXXXXXX, leaving Zeus obligated to pay the deductible of

$2,500.00. (GA Resp. to Zeus Add’l. ¶ 5; Michelle Daughtery Letter, Jan. 23, 2018, Exhibit 1 to

Galante Decl.)

       Zeus, a family-owned company, does not have an in-house counsel position, though its

vice-president has a law degree and was admitted to the bar thirty years ago. (GA Resp. to Zeus

Add’l. ¶¶ 6, 7.) As described earlier, Zeus first consulted a lawyer concerning its dispute with

SWF on December 8 or 9, 2016. Gina Galante explained in her deposition that Zeus wanted the

advice of its attorney, Rob Rosenfeld, concerning a “precise response back to [SWF] showing

that our product is not at fault and that they have a financial obligation.” (Galante Dep. at 131:11-

22.) Zeus did not notify its insurer in November 2016, Galante explained, because Zeus was

“further investigating” the matter of the Menards battery failure. (Id. at 191:4-21.) She noted that

at that time, “it [was] merely a claim on a leaking battery,” and SWF had not asked Zeus to “pay

for the cost to replace whatever it was in the Menard store.” (Id. at 194:7-13.) Nor did Zeus

contact its insurer in December 2016; Galante noted that Zeus had “gained no additional test data

from the customer” by then, and still had no reason to believe the Zeus battery, rather than reverse


                                                 11
polarity, was the cause of the incident. (Id. 194:18-195:8.) When Zeus did notify Great American

of the SWF claim, it was, to Gina Galante’s knowledge, the first time that Zeus had ever reported

a claim or potential claim to an insurer. (Galante Dep. at 17:8-16.) In a letter dated March 23,

2017, Great American acknowledged receipt of Zeus’s claim, but noted that SWF had not filed a

claim or lawsuit for damages; the fact that SWF had proposed a recall of the product “does not

trigger coverage or defense under [Zeus’s] policy.” (Andrew Herbert letter, March 23, 2017,

Exhibit G to GA Resp. to 56.1.)

                                          DISCUSSION

       In this litigation, Great American seeks a declaration that it has no duty to defend Zeus

against any claims brought in Zeus’s litigation with SWF for two reasons: First, Great American

argues that the Counterclaim filed against Zeus does not seek compensation for losses “because

of” “property damage” caused by “an occurrence” within the meaning of the policy. Second, Great

American urges, Zeus failed to provide Great American with timely notice of the potential claim.

Both parties have moved for summary judgment, appropriate only where the moving party shows

that there is “no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” FED. R. CIV. P. 56(a). The non-moving party can defeat such a motion by

presenting “specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). Where parties file cross-motions for summary judgment,

the applicable standard does not change; courts “take the motions one at a time and then, as

usual, construe all facts and draw all reasonable inferences in favor of the non-moving party.”

Advance Cable Co. v. Cincinnati Ins. Co., 788 F.3d 743, 746 (7th Cir. 2015).

       As both parties acknowledge, the substance of Plaintiff’s claim is governed by Illinois state

law. See Zeus Motion for Summary Judgment [17] at 6 n.3; Great American Motion for Summary

Judgment [44] at 4; see also Supreme Laundry Serv., L.L.C. v. Hartford Cas. Ins. Co., 521 F.3d

743, 746 (7th Cir. 2008). In insurance coverage disputes under Illinois law, “underlying complaints

and the insurance policies must be liberally construed in favor of the insured,” U.S. Fid. & Guar.

                                                12
Co. v. Wilkin Insulation Co., 144 Ill.2d 64, 74, 578 N.E.2d 926, 930 (1991), and the “construction

of an insurance policy is a question of law,” not fact, Milwaukee Mutual Ins. Co. v. J.P. Larsen,

Inc., 2011 IL App (1st) 101316,956 N.E.2d 524, 527 (2011). Thus, in ruling on both motions for

summary judgment, the court construes the allegations of the underlying complaint and the

insurance policy itself in favor of Zeus, the insured. Westfield Ins. Co. v. Nat’l Decorating Serv.,

Inc., 863 F.3d 690, 695 (7th Cir. 2017) (citing Wilkin Insulation, 144 Ill.2d at 74, 578 N.E.2d at

930). 3

I.        Property Damage

          The court turns, first, to the question of whether the claims asserted in SWF’s

Counterclaim fall within the scope of the Policy. Under Illinois law, “[t]he duty to defend is triggered

if the allegations in the underlying complaint fall within, or potentially within, the policy’s coverage

. . . even if the allegations are groundless, false, or fraudulent, and even if only one of the several

theories of recovery alleged in the complaint falls within the potential coverage of the policy.” 4

Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill.2d 352, 363, 860 N.E.2d 307, 315 (2006).

Thus, an insurer may justifiably refuse to defend a lawsuit against its insured only where “it is



          3
                 Illinois practice differs somewhat; in Illinois courts, when parties file cross-motions
for summary judgment, “they concede the absence of a genuine issue of material fact and invite
the court to decide the questions presented as a matter of law.” Steadfast Ins. Co. v. Caremark
Rx, Inc., 359 Ill. App. 3d 749, 755, 835 N.E.2d 890, 896 (2005). Federal law governs in this case.
Cf., e.g., Shropshire v. Laidlaw Transit Inc., 550 F.3d 570, 574 (6th Cir. 2008) (holding that the
federal summary judgment rule applies “even where the federal summary judgment requirements
displace state law that would require a jury to make a particular determination”).
          4
               Great American contends the Seventh Circuit has carved out a significant
exception to this rule, holding, in Westfield Insurance Co. v. National Decorating Service, Inc.,
that where a plaintiff lacks standing to pursue a claim brought against a policyholder, “these
allegations are insufficient to trigger the duty to defend.” 863 F.3d at 696. That case, however,
addressed the duty to indemnify, not the duty to defend. The Westfield court cited Allied
Property & Casualty Insurance Co. v. Metro North Condominium Association, where the court
had held the duty to indemnify was not triggered as to certain claims that the plaintiff lacked
standing to pursue. 850 F.3d 844, 849 (7th Cir. 2017). No Illinois case of which this court is
aware exempts claims with standing issues from the general rule that insurers must defend even
against “groundless, false, or fraudulent” claims. Valley Forge, 223 Ill.2d at 363, 860 N.E.2d at
315.

                                                  13
clear from the face of the underlying complaint that the allegations set forth in the complaint fail

to state facts that bring the case within, or potentially within, the coverage of the policy.” Id. (citing

General Agents Ins. Co. of America v. Midwest Sporting Goods Co., 215 Ill.2d 146, 828 N.E.2d

1092 (Ill. 2005)). Yet, “[w]hile the duty to defend is broad, the duty is not limitless.” Westfield,

863 F.3d at 695. It arises “only if the insured’s activity and the resulting loss or damage actually

fall within the . . . policy’s coverage.” Allied Prop. & Cas. Ins. Co. v. Metro N. Condo. Ass'n, 850

F.3d 844, 847 (7th Cir. 2017) (quoting Traveler’s Ins. Co. v. Eljer Mfg., Inc., 197 Ill.2d 278, 294,

757 N.E.2d 481, 491 (Ill. 2001)). In assessing whether this test is met here, the court examines

the relevant language of the Policy, and then considers whether the Counterclaim falls “potentially

within” the type of lawsuit the Policy describes. See generally Valley Forge, 223 Ill. 2d at 363,

860 N.E.2d at 314 (“To determine whether an insurer has a duty to defend its insured from a

lawsuit, a court must compare the facts alleged in the underlying complaint to the relevant

provisions of the insurance policy.”).

        A.      The Policy

        Great American’s policy with Zeus provides that it will “pay those sums that the Insured

becomes legally obligated to pay as damages because of . . . ‘property damage’” caused by an

“occurrence.” (Complaint [1] Ex. C (hereinafter, “Policy”), at § 1, Coverage A, ¶¶ 1a, 1b(1).) This

provision includes three terms relevant to determining whether the Policy applies to the

Counterclaim: “property damage,” “occurrence,” and “because of.” In analyzing each of these

terms, the court is guided by rules of interpretation laid out by the Illinois Supreme Court.

Specifically, where “words used in the policy, given their plain and ordinary meaning, are

unambiguous, they must be applied as written.” Valley Forge, 223 Ill.2d at 363, 860 N.E.2d 307,

314. But where words are “reasonably susceptible to more than one interpretation,” “they will be

strictly construed against the drafter.” Id.

        The Policy defines “property damage” as “physical injury to tangible property, including all

resulting loss of use of that property.” (Policy at § 5, ¶ 17). Illinois courts hold that this generally

                                                   14
includes damage to any tangible property other than that which is produced by the insured party.

See W.E. O'Neil Const. Co. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 721 F. Supp. 984, 991 (N.D.

Ill. 1989) (applying Illinois law and citing Illinois cases). Zeus concedes this limitation. (Zeus

M.S.J. [17] at 9 (“Zeus is not arguing that damage to the Subject Battery itself amounts to “property

damage” under the Policy.”).) Thus, “tangible property” in this context refers only to property that

is not produced by Zeus.

       The Policy defines “occurrence” as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” (Policy at § 5, ¶ 13.) The parties

do not engage significantly with this term. Great American cites, but does not discuss, a case

from this district holding that the term “accident” excludes events foreseeable to the insured party,

and noting that product defects are inherently foreseeable. Catlin Specialty Ins. Co. v. Parks

Indus., LLC, No. 14-CV-727, 2015 WL 300625, at *3 (N.D. Ill. Jan. 21, 2015). That said, the word

“accident” does not exclude every event that may be foreseeable. In United States Fidelity and

Guaranty Co. v. Wilkin Insulation Co., an Illinois appellate court considered the term “accident” in

a similar context: where an insurance policy defined “occurrence” as “an accident including

continuous or repeated exposure to conditions which result in property damage or bodily injury,

neither expected nor intended from the standpoint of the insured.” 193 Ill.App.3d 1087, 1097, 550

N.E.2d 1032, 1038 (1st Dist. 1989), aff'd, 578 N.E.2d 926 (Ill. 1991). In Wilkin Insulation, the

defendant insured party allegedly exposed several school districts and building owners to

“continuing physical harm” by using asbestos-containing materials in constructing buildings. Id.

at 1091, 1096 550 N.E.2d at 1034, 1038. The court held that this allegation sufficiently charged

an “occurrence,” noting that there was “no evidence that the defendants foresaw the detrimental

effects of the asbestos prior to the installation,” and that “any ambiguity with respect to whether

the installation was an ‘occurrence’ or an ‘accident’ must be resolved in favor of the insured.” Id.

at 1097, 550 N.E.2d at 1038-39. Here, “accident” is defined even more liberally (omitting the



                                                 15
qualifier “neither expected nor intended from the standpoint of the insured”), and there is similarly

no evidence or allegation that Zeus foresaw its batteries causing property damage.

       To suggest that any incident that could have been foreseen is excluded from coverage

would effectively eliminate coverage in most negligence actions. This cannot be what the parties

intended when drafting the policy. See generally Country Mut. Ins. Co. v. Livorsi Marine, Inc.,

222 Ill.2d 303, 311, 856 N.E.2d 338, 342-43 (2006) (“When construing the language of an

insurance policy, a court is to ascertain and give effect to the intentions of the parties as expressed

by the words of the policy.”) The court therefore construes “accident” in this context as any event

that was not specifically foreseen by the insured party.

       The Policy does not elaborate on precisely what the “because of” term means. Zeus

appears to believe the term requires no more than a sort of but-for causation between the property

damage and the complaint. See (Zeus M.S.J. [17] at 8.) Great American insists that the term

requires a closer relationship, contending that the property damage must be “directed to a theory

of recovery,” such that only a claim brought to compensate a plaintiff for the property damage

itself is a claim brought “because of” the property damage. (Great American M.S.J. [44] at 6.)

Thus, in Great American’s view, property damage that is not itself part of the injured party’s

damage calculation is “tangential” to the relevant claim and not covered under the Policy. (Great

American M.S.J. [44] at 7.)

       The most significant authority Great American cites in support of this construction is

Amerisure Mut. Ins. Co. v. Microplastics, Inc., 622 F.3d 806 (7th Cir. 2010). In Microplastics, a

case governed by Illinois law, Microplastics was sued by a customer who alleged that

Microplastics had sold defective parts; there was “no indication that [Microplastic]’s products

caused damage to any property other than the defective products themselves.” 622 F.3d at 808.

Microplastics tendered the defense to its insurer under a policy similar to this one, providing

coverage for any legal liability resulting from “‘property damage’ or ‘personal injury’ caused by an

‘occurrence.’” Id. at 809. Because Microplastics’ customer had made “only general allegations

                                                  16
for costs incurred as a result of defective products,” the court affirmed the district court’s

determination that Microplastics’s insurer had no duty to defend. Id. at 811. The fact that the

customer did not “explicitly disavow[] any claim for damage to property other than the defective

products themselves,” was not enough, in the court’s view, to support Microplastics’s speculation

that there may have been damage to other property as well, as it must in order to qualify as

“property damage.” Id. The Microplastics case confirms that that to trigger a duty to defend the

underlying complaint must allege damage to tangible property other than the defective product

itself. Microplastics does not establish, as Great American contends, that coverage is unavailable

unless such damage is the only basis for a claim against the insured party.

       More recently, in Berry Plastics Corp. v. Illinois Nat’l Ins. Co., 903 F.3d 630, 639 (7th Cir.

2018), the Seventh Circuit addressed this issue, where the dispute involved the duty to indemnify

under Indiana law (a duty broader than the duty to defend). In Berry Plastics, the insured party

had been ordered to pay for lost profits caused by defective foil laminate it supplied. Id. at 637.

Because the policy at issue covered “damages that [the insured party] is required to pay ‘because

of . . . Property Damage,’” the Seventh Circuit analyzed the phrase “because of” in order to

determine whether the duty to indemnify had been triggered. Id. at 632, 640. Specifically, it

considered whether “‘because of’ should be taken to connote the same sort of causal, ‘but for’

meaning it carries in tort law,” or whether it should instead be read to cover only damages that

“constitute[] a measure of the property damage caused by the defective product,” thus excluding

secondary harms like, in that case, lost profits. Id. at 637. Drawing on Indiana case law, the

policy language, and common-law tort law, the Seventh Circuit determined that an “ordinary

understanding of the phrase ‘because of’ would include a broad array of consequential damages,

not simply those that constitute a measure of the injury to the property itself.” Id. at 639. Thus, it

held that the “because of” phrase required only that the insured show “a causal relationship

between the property damage and [the] losses.” Id. at 640. In other words, for an insurance



                                                 17
policy covering damages sought “because of property damage” to be triggered, it is sufficient that

a plaintiff allege harm that is connected to property damage via a “causal relationship.” Id.

       In interpreting the “because of” policy language, Berry Plastics cited to Cincinnati

Insurance Co. v. H.D. Smith, L.L.C., a duty-to-defend case applying Illinois law. 829 F.3d 771

(7th Cir. 2016). There, the Seventh Circuit noted that a policy insuring against damages “because

of bodily injury” provides “broader coverage than one that covers only damages ‘for bodily injury,’”

such that a policy with the “because of” term would cover not only a paralyzed individual’s medical

costs, but also the costs of “making [the individual’s] house wheelchair accessible.” Id. at 774

(quoting Medmarc Cas. Ins. Co. v. Avent Am., Inc., 612 F.3d 607, 616 (7th Cir. 2010)).

       The Berry Plastics court relied, in addition, on another case applying Illinois law: Wausau

Underwriters Insurance Co. v. United Plastics Group, Inc., 512 F.3d 953 (7th Cir. 2008). Wausau

Underwriters was a case about the duty to indemnify, where the insured party (UPG) had

manufactured defective water chambers that were incorporated into another company’s

(Microtherm’s) water heaters. Id. at 955. Once the water heaters were sold to customers, many

of them ruptured, damaging customers’ carpets and other property on their premises.                 Id.

Microtherm sued UPG, alleging that these incidents caused a “big fall off in its business,” and won

an award of damages equal to the cost of replacing the water heaters, plus lost profits and some

punitive damages. Id. at 955-56. Following this verdict, UPG’s excess liability insurer (Ohio

Casualty) sought a declaratory judgment in the Northern District of Illinois that its insurance policy,

which covered “sums that the insured ‘becomes legally obligated to pay by reason of liability

imposed by law . . . because of . . . property damage . . . caused by an occurrence,’” did not cover

the judgment. Id. at 956 (alterations in original). The district court held the insurer liable for the

full amount. Id. at 955. On appeal, the Seventh Circuit agreed “that property damage had

occurred . . . when leaking water from the defective heating chambers either shorted out the

heaters’ circuit boards or spoiled consumers’ floors,” but remanded for a determination of whether

that property damage actually caused the lost profits that comprised most of the damages

                                                  18
obtained. Berry Plastics, 903 F.3d at 641 (construing Wausau Underwriters). In other words, the

court held that if Microtherm suffered lost profits because of damage caused by UPG’s product to

“either . . . the heaters’ circuit boards or . . . consumers’ floors,” those losses were “because of

property damage” within the meaning of the insurance policy. Id. (“Wausau makes clear that

whether the Illinois National policy covers an award of such business losses depends on whether

those losses were specifically due to property damage . . . .”). Wausau Underwriters and Berry

Plastics thus confirm that where a lawsuit is filed for business losses caused by property damage,

then that complaint seeks damages “because of property damage,” even if the property damage

was not to the plaintiff’s own property.

       Great American argues that Berry Plastics is inconsistent with Illinois law; Great American

asserts that two of the Illinois cases on which it is premised—Cincinnati Insurance and Wasau

Underwriters—involved plaintiffs who “sued the insured to seek damages because of damage or

injury the claimant sustained.” (Great American Supp. Brief [71] at 6 n.4.) To the extent Great

American is claiming that the plaintiff in Wausau Underwriters sought damages because of

property damage it suffered itself, the court disagrees.        The Wausau Underwriters court

acknowledged only two kinds of property damage present in the underlying case: (1) that done to

circuit boards in water heaters already purchased by consumers, and (2) that done to consumers’

carpets and personal property. Neither were damage done to Microtherm’s property.

       Great American does not cite any Illinois authority affirmatively supporting its proposed

reading of the “because of” term: that a policy covering damages suffered “because of” property

damage is restricted to lawsuits brought by the owners of the damaged property. Moreover, even

if this court were persuaded to disregard Berry Plastics and Wausau Underwriters, it would have

no option but to find the term ambiguous, at which point the term would be “strictly construed

against the drafter.” Valley Forge, 223 Ill. 2d at 363, 860 N.E.2d at 314. This court concludes

that damages sought “because of” property damage includes consequential damages



                                                19
precipitated by property damage, including those that do not affect the plaintiff’s own tangible

property.

       B.      The Counterclaim

       With these principles in mind, the court turns to the Counterclaim. SWF alleges, inter alia,

that “defects in the Zeus batteries” caused at least five “incidents” in which “Zeus’ Batteries

exploded, leaked, caught fire, suffered a catastrophic deconstruction or otherwise malfunctioned

while installed in a motorized window shade manufactured by SWF.” 5 (Complaint [1] Ex. B, at

¶¶ 15-16.) 6 In the first incident, a non-party customer found a battery tube to be “so hot that it

almost burned his hands” and “the batteries inside were charred and melted.” (Id. at Ex. A, ¶ 26.)

In the second incident, another non-party customer “allegedly reported that a battery case

exploded and that the window shade would no longer operate.” (Id. at Ex. A, ¶ 28.) In the third

incident, yet another non-party “allegedly reported that the batteries in one shade leaked and

damaged the case and window casing.” (Id. at Ex. A, ¶ 30.) In the fourth incident, a distributor

“allegedly reported that one or more batteries had a catastrophic deconstruction as a result of

venting.” (Id. at Ex. A, ¶ 32.) And in the fifth incident, a customer alleged that one of SWF’s blinds

“caught on fire and caused property damage and that two of the batteries had exploded after

falling from the melted window shade.” (Id. at Ex. A, ¶ 34.)

       All five of these incidents were caused by an “occurrence” in that they were precipitated

by malfunctions unforeseen by Zeus. Great American appears to be correct that the first, second,

and fourth incidents do not qualify as “property damage,” because they allege only damage to


       5
                The court notes that with regard to at least one of these incidents, a “catastrophic
battery failure” in a Menard’s store display, Zeus was given notice of its existence in November
2016.
       6        The parties agree that SWF did not immediately inform Zeus of these first three
incidents, although a November 2016 email message to Zeus mentioned three prior “concerns”
involving leaking batteries, presumably the three incidents described in the complaint. See Facts,
supra, at Section A. The parties agree that SWF informed Zeus of the fourth incident shortly after
its occurrence in November 2016, and SWF informed Zeus of the fifth incident shortly after its
occurrence in February 2017. See id.

                                                 20
batteries produced by Zeus. The third and fifth incidents, however, properly construed in favor of

Zeus, do describe “property damage”; both involve damage to property other than the batteries

themselves: the third alleging damage to a window casing, and the fifth alleging that a window

shade melted and that additional unspecified property damage occurred. 7

        The remaining issue is whether the SWF counterclaim seeks damages “because of” either

of these two incidents. SWF does not specifically allege that it seeks damages to repair or replace

damaged SWF products. Instead, SWF asks for an award of “at least $1,000,000” for costs it

incurred in “coordinating with the Consumer Product Safety council to recall its motorized window

shades equipped with Zeus’s batteries,” as well as unspecified damages sustained to its

reputation as a result of “Zeus’s provision of non-complying Batteries.” (Complaint [1] Ex. A, at

¶¶ 22-23.)    Construed liberally in Zeus’s favor, both allegations describe harms that were

precipitated by the property damage described above. At least some of the recalled SWF

products were plausibly those already damaged by batteries, and proof of the reputational harms

will likely involve evidence that the batteries caused damage to a customer’s property. This

interpretation is bolstered by the allegation elsewhere in the complaint that “SWF incurred

expenses associated with . . . replacing SWF’s products and issuing a product recall.” Id. at ¶ 60.

Under Berry Plastics and Wausau Underwriters, this suffices to fit the allegations at least

“potentially within” the Policy’s language, triggering Great American’s duty to defend. Given the

deference in favor of the insured, the court concludes Zeus is entitled to summary judgment on

this issue.

II.     Notice

        What remains is Great American’s argument that Zeus failed to provide timely notice of

SWF’s claim. (Great American M.S.J. [44] at 12.) In Illinois, insured parties must comply with


        7
               Great American also briefly argues that coverage is precluded because, it claims,
SWF seeks only damages for the defectiveness of the batteries themselves, and therefore the
“business risk exclusion” applies. See Great American M.S.J. [44] at 12. This argument has no
merit, as the Counterclaim plainly alleges property damage to SWF products.

                                                21
notice provisions as a prerequisite to insurance coverage. Livorsi Marine, 222 Ill.2d at 311, 856

N.E.2d at 343. The notice provision in Great American’s policy provides that an insured party

“must see to it that we are notified as soon as practicable of an occurrence which may result in a

claim or suit which may involve this policy” including, “to the extent possible”: “how, when and

where the occurrence took place,” “the names and addresses of any injured persons and

witnesses,” and “the nature and location of any injury or damage arising out of the occurrence.”

(Policy at ¶ VI.H.1.) In this context, the Illinois Supreme Court has held that “[a]s soon as

practicable” means “within a reasonable time,” and noted, “[w]hether notice has been giving within

a reasonable time depends upon the facts and circumstances of each case.” Livorsi Marine, 222

Ill.2d at 856 N.E.2d at 343 (quoting Barrington Consol. High Sch. v. Am. Ins. Co., 58 Ill.2d 278,

281, 319 N.E.2d 25, 27 (Ill. 1974)). In assessing the reasonableness of the time for providing

notice to an insurer, Illinois courts consider five factors: “(1) the specific language of the policy’s

notice provision; (2) the insured’s sophistication in commerce and insurance matters; (3) the

insured’s awareness of an event that may trigger insurance coverage; (4) the insured’s diligence

in ascertaining whether policy coverage is available; and (5) prejudice to the insurer.” West Am.

Ins. Co. v. Yorkville Nat. Bank, 238 Ill.2d 177, 185-86, 939 N.E.2d 288, 293-94 (2010). None of

these factors are individually dispositive to the reasonableness test, which the Seventh Circuit

has characterized as a “totality-of-the-circumstances analysis.” 8 State Auto Prop. & Cas. Ins.

Co. v. Brumit Servs., Inc., 877 F.3d 355, 358 (7th Cir. 2017) (citing Livorsi Marine, 222 Ill.2d at

316-17, 856 N.E.2d at 346)).




       8
               Great American contends that, separate from this analysis, especially lengthy
delays are unreasonable as a matter of law. (Great American M.S.J. [44] at 16). This is
inconsistent with Livorsi Marine, which first set forth the multi-factor “reasonableness” test in which
no one factor is dispositive. 222 Ill. 2d at 313, 856 N.E.2d at 338. The insurer in Livorsi Marine
argued that the “lengthy delay, without an excuse . . . was unreasonable as a matter of law,” an
argument the Illinois Supreme Court did not adopt in its holding. Id. at 308, 856 N.E.2d at 341.
Regardless, Great American has not satisfied the court that the delay in this case is “especially
lengthy,” and the court does not find that it is unreasonable as a matter of law.

                                                  22
       The facts on this issue are not disputed, and the court therefore will “apply Illinois law to

the undisputed facts of this case.” State Auto Prop. & Cas. Ins. Co. v. Brumit Servs., Inc.,

877 F.3d 355, 357 (7th Cir. 2017). When, in State Auto, the Seventh Circuit was faced with a

similarly situated duty-to-defend case applying Illinois law—that is, one where facts were

undisputed and the parties filed cross-motions for summary judgment—it reversed the district

court’s grant of summary judgment to the insured party and directed it to enter judgment for the

insurer, because all five Yorkville factors tilted in favor of one party. Id. at 358. Here, the court

concludes that each of the five factors are either neutral or tilt in Zeus’s favor, and Zeus is

therefore entitled to summary judgment on this issue.

       The subject of the first factor—the policy language—“does not aid in our reasonableness

analysis because it does not identify a specific time frame for giving notice.” Yorkville, 238 Ill.2d

at 186, 939 N.E.2d at 294. Rather, the Policy requires that the insured party notify the insurer of

an “occurrence” “as soon as practicable.” (Policy at § IV.2.a.) This terminology does not favor

either party; whether Zeus gave notice “as soon as practicable” is informed by the court’s

assessment of the remaining factors.

       The second factor—the insured party’s sophistication—favors Zeus. Zeus, a battery

distributor, has never filed a lawsuit against any other company.          It therefore bears little

resemblance to the defendant in Yorkville, which was “presumed to be sophisticated in the areas

of commerce and insurance” because it is a bank. 238 Ill.2d at 186, 939 N.E.2d at 294. In MHM

Services Inc. v. Assurance Co. of America, the Illinois appellate court found an insured party to

be sophisticated because it (1) retained a part-time and later a full-time general counsel, (2)

retained coverage counsel, (3) had the benefit of local litigation counsel, and (4) had cash on

hand to pay litigation expenses. 2012 IL App (1st) 112171, ¶ 64, 975 N.E.2d 1139, 1159. In

contrast, Zeus has no in-house counsel, and the first attorney it consulted regarding the issue of

insurance coverage, Robert Rosenfield, does not identify as focusing either in insurance law or



                                                 23
litigation generally. There is no evidence that Zeus has cash on hand for litigation expenses; the

fact that it has never before initiated commercial litigation suggests otherwise.

        The third factor is the insured’s awareness of an event that may trigger insurance

coverage. Although the court has concluded that Zeus was aware of a relevant occurrence in

November 2016, no evidence in the record suggests that Zeus understood that this would trigger

insurance coverage prior to February 22, 2017. Galante affirmed when deposed that, prior to that

point, Zeus had “very, very little to zero information” and was under the impression that it was not

necessary to “alert the insurance company every time a customer calls in with a complaint that

their battery is not working.”        As late as December, SWF’s Executive Director for Global

Procurement informed Zeus that SWF was “willing to work with [Zeus] to requalify your product,”

suggesting no litigation was pending. And prior to February 2017, SWF had specifically described

only one battery-related incident to Zeus, with the three others only alluded to over e-mail. Absent

evidence that Zeus was informed prior to February that the battery incident was likely to result in

litigation, this factor tilts in Zeus’s favor.

        The fourth factor is the insured’s diligence is ascertaining whether coverage is available.

This factor takes into account the insured party’s justification for any delay; under some

circumstances, even multi-year delays may be found reasonable. See Yorkville, 238 Ill.2d at 187,

939 N.E.2d at 294 (collecting cases). The delay in this case did not exceed four months, and the

weight of evidence suggests that Zeus was not aware of the pendency of litigation prior to

February 22, 2017, when it first discussed insurance coverage with Rosenfeld. Four days later,

it provided notice to Great American. The fourth factor tilts in Zeus’s favor.

        The fifth and final factor considers whether the insurer suffered prejudice as a result of a

delay in notice. There is no evidence of prejudice to Great American in this case. Great America

received notice four months before SWF filed its Counterclaim. Great American speculates that

“perhaps” it “would have been able to evaluate whether Zeus should recall its product or otherwise

try to prevent additional incidents and/or explore an early settlement to avoid a lawsuit.”

                                                  24
Speculation does not substitute for evidence of prejudice. The court concludes that Zeus prevails

on this issue as well.

        Although “length of delay” is not a delineated Yorkville factor, it bears note that the only

case Great American cites where a court found a delay as short or shorter than four months to be

unreasonable is a case decided more than sixty years ago, involving a car accident. See

Hawkeye-Sec. Ins. Co. v. Myers, 210 F.2d 890 (7th Cir. 1954). In view of the presumption that

the court should construe the insurance policy strictly against the insurer, Zeus is entitled to

summary judgment on the issue of notice.

III.    Scope of Duty to Defend

        Great American’s duty to defend extends to all of the claims in SWF’s countersuit. See

Pekin Ins. Co. v. Wilson, 237 Ill. 2d 446, 453, 930 N.E.2d 1011, 1015 (2010) (noting that “if [the

insurer] has a duty to defend as to at least one count of the lawsuit, it has a duty to defend in all

counts of that lawsuit”).    Whether Great American’s policy requires it to prosecute Zeus’s

affirmative claim against SWF is more complicated. Another court in this district has observed

that the duty to defend “encompass[es] all litigation by which the insured could defeat its liability.”

Great W. Cas. Co. v. Marathon Oil Co., 315 F. Supp. 2d 879, 882-83 (N.D. Ill. 2003) (applying

Illinois law). Illinois courts have since expressly approved of this proposition, finding that the duty

to defend extends to affirmative cases seeking third-party contribution and indemnification.

Selective Ins. Co. of the Se. v. Creation Supply, Inc., 2017 IL App (1st) 161899-U, ¶¶ 42-43.

        Zeus brought suit against SWF for a declaratory judgment that Zeus’s batteries are safe

and not the cause of the alleged incidents. These circumstances are somewhat unusual, but the

court is guided by Great West’s holding that “claims which, if successful, have the effect of

reducing or eliminating the insured’s liability” are “‘defensive’ claims . . . encompassed in an

insurer’s duty to defend.” Great West, 315 F. Supp. at 881. The dispositive question is therefore

whether Zeus’s affirmative claim would, if successful, have the effect of reducing or eliminating

its liability to SWF. Id.

                                                  25
        Great American expressly concedes that “[a]ny declaration Zeus Batteries were safe

would . . . bind SWF and prohibit SWF from collecting its recall costs.” (Great American M.S.J.

[44] at 9.) This would, of course, reduce or eliminate Zeus’s liability to SWF. This is alone enough

to decide the issue. Moreover, to the extent that there is any ambiguity as to whether the Policy

covers affirmative suits, Illinois courts have held that “[a]ny ambiguity arising from the definition

of ‘suit’ is strictly construed in favor of the insured and against the insurer that drafted the policy.”

Selective Ins. Co. of the Se. v. Creation Supply, Inc., 2017 IL App (1st) 161899-U, ¶ 39. Though

the specific amounts Zeus spent in seeking affirmative relief may be subject to challenge, the

court concludes that Great American’s policy requires it to both pursue Zeus’s affirmative claim

against SWF and defend against SWF’s counterclaims.

                                            CONCLUSION

        The court concludes that Plaintiff Zeus Battery Products is entitled to defense in the claims

asserted by SWF.

                                                ENTER:




Dated: December 20, 2018                        _________________________________________
                                                REBECCA R. PALLMEYER
                                                United States District Judge




                                                   26
